Bookstein, J.
The facts in this proceeding are precisely the same as in Matter of Wheeler v. Curran (192 Misc. 1055) argued and decided simultaneously therewith, except that in this proceeding the rejection of the certificate nominating the petitioners to fill the vacancies in the various offices for which they were named in said certificate, was oral, rather than in writing, due to the alleged late filing.
For the reasons stated in the memorandum of decision in the Wheeler matter {supra), the application of the petitioners is granted, without costs.
Submit order.